FILED
                            NOT FOR PUBLICATION                             MAR 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10108

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00204-DAE

  v.
                                                 MEMORANDUM *
JANE DOE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                               Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Jane Doe appeals from the 100-month sentence imposed following her

guilty-plea conviction of possession with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 841. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Doe contends that the district court erred in denying her a two-level minor

role reduction. We need not reach this question, as Doe’s sentence of 100 months

was below the statutory minimum of ten years, see 21 U.S.C. § 841(b)(1)(A)(viii),

and the court lacked the authority to depart further from the statutory minimum on

the basis of Doe’s role in the offense, see United States v. Jackson, 577 F.3d 1032,

1036 (9th Cir. 2009).

      AFFIRMED.




                                          2                                   10-10108